Examiner’s Comments
Applicant’s response filed on 30 July 2021 is deemed sufficient to satisfy the Request for Information made under 37 CFR § 1.105 presented in the Office Action mailed on 14 April 2021. 
The Declaration of Brent Marable (herein the Marable Declaration) filed on 30 July 2021 has been considered in its entirety. 
Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: In the response filed on 30 July 2021, Applicant confirmed that a deposit of at least 2500 seeds was made and accepted with ATCC on 22 June 2021 and that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent. Accordingly, the deposit is deemed to be perfected and the rejections made under 35 USC 112 are withdrawn.
The prior art rejection of record made under 35 USC § 102 was predicated on the public use and/or sale of peanut variety Georgia-18RU before the effective filing date. The Marable Declaration explains that the 2018 release date cited in the Brach publication does reflect a public release. The use of term ‘released’ in this context indicates that the variety has been vetted by the breeders and triggers Applicant’s Research Office to begin the patent protection process. The Declaration affirms that Georgia-18RU was first published on 01 September 2019 and first offered for sale on 01 February 2019. In view of this information, the prior art rejection made under 35 USC § 102 is withdrawn. 
Claims 1-7 and 9-29 are free of the prior art, given the failure of the prior art, to teach or suggest a peanut variety: (i) produced by a cross of GA 052530 x GA 032913; and (ii) having all of the morphological and physiological characteristics of Georgia-18RU.
Journal of Plant Registration, 2007), disclosing peanut variety of Georgia-06G. The peanut variety of Branch has many of the same morphological and physiological characteristics as Georgia-18RU. However, the instant variety differs from the prior art in its complete genetic background and at least in its testa color and a significant difference in seed weight. 
Applicant’s amendment to the claims filed on 30 July 2021 is deemed to sufficient to overcome the other remaining grounds of rejection presented in the Office Action mailed on 14 April 2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7 and 9-29 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEE A VISONE/Primary Examiner, Art Unit 1663